DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        EUGENE JACOBS, JR.,
                             Appellant,

                                     v.

  KEN MASCARA, in his official capacity as Sheriff of St. Lucie County,
             Florida, and SANTIAGO MARTINEZ,
                             Appellees.

                               No. 4D19-3954

                           [January 28, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562014CA002298.

   Eugene Jacobs, Jr., Milton, pro se.

   Gregory J. Jolly of Purdy, Jolly, Giuffreda & Barranco and Lisa, P.A.,
Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.